Citation Nr: 0613520	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  01-09 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the veteran's bilateral hearing loss disability.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's left ear otitis media residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1942 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Newark, New Jersey, Regional Office (RO) which denied 
increased evaluations for the veteran's left ear hearing loss 
disability and left ear otitis media residuals.  In August 
2001, the RO, in pertinent part, denied service connection 
for right ear hearing loss disability.  In December 2002, the 
RO, in pertinent part, recharacterized the veteran's 
service-connected hearing loss disability as bilateral 
hearing loss disability evaluated as noncompensable.  

In September 2003, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  
Unfortunately, the recording of the hearing was inaudible and 
a transcript could not be prepared.  In January 2005, the 
Board informed the veteran of the recording problem and his 
right to an additional hearing.  The Board requested that the 
veteran complete a form to clarify whether he desired to have 
a replacement hearing.  In February 2005 the veteran returned 
a blank clarification form to the Board.  

In March 2006, the veteran submitted a Motion to Advance on 
the Docket.  In May 2006, the Board granted the veteran's 
motion.  In May 2006, the Board contacted the accredited 
representative to clarify whether the veteran wished to have 
an additional hearing to replace the September 2003 hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A May 2006 written statement from the accredited 
representative conveys that the veteran desired a replacement 
hearing before a Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In May 2006, the accredited representative indicated that the 
veteran wished a replacement hearing before a Veterans Law 
Judge sitting at the RO.  The requested hearing has not been 
scheduled.  Accordingly, this case is REMANDED for the 
following action:

Schedule the veteran for the requested 
hearing before a Veterans Law Judge 
sitting at the RO.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


